Citation Nr: 1824978	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  10-06 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include as secondary to the service-connected posttraumatic stress disorder (PTSD) with related depression.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for a left ankle disorder.

4.  Entitlement to service connection for a right upper extremity skin disorder.

5.  Entitlement to an initial rating in excess of 50 percent prior to November 30, 2016, and in excess of 70 percent thereafter, for PTSD with related depression.

6.  Entitlement to an initial rating in excess of 20 percent for lumbosacral strain with degenerative arthritis and intervertebral disc syndrome (IVDS).

7.  Entitlement to an initial rating in excess of 10 percent prior to May 23, 2016, and in excess of 20 percent thereafter, for left shoulder labral tear.
8.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU) prior to November 30, 2016.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from August 1978 to July 1981, from March 1992 to July 1993, and from February 2003 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and November 2008 rating decisions of the VA Regional Office (RO) in Phoenix, Arizona and September 2013 and December 2014 rating decisions of the RO in Portland, Oregon.  In May 2015 and July 2016, the Veteran and his wife testified at hearings conducted before a Decision Review Officer (DRO) and the undersigned, respectively.  The case was remanded in October 2016 for further development.  

Following the requested development, in a January 2018 rating decision, the RO awarded increased ratings for the Veteran's PTSD with related depression from November 30, 2016 and for the left shoulder labral tear from May 23, 2016.  TDIU was also granted from November 30, 2016.  Consequently, the Board has characterized the issues as set forth above.  

The issue of service connection for COPD being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current heart disorder is not shown to be etiologically related to service or to the service-connected PTSD with related depression.

2.  The Veteran's current left ankle disorder is not shown to be etiologically related to service.

3.  The Veteran's current right upper extremity skin disorder is not shown to be etiologically related to service.

4.  Throughout the pendency of this appeal, the Veteran's service-connected PTSD with related depression has been productive of occupational and social impairment, with deficiencies in most areas; however, total occupational and social impairment has not been shown.

5.  The Veteran's service-connected lumbosacral strain with degenerative arthritis and IVDS has not resulted in flexion less than 30 degrees; favorable ankylosis of the entire thoracolumbar spine; incapacitating episodes; or associated neurologic abnormalities other than bilateral lower extremity radiculopathy.

6.  Since December 1, 2016, the Veteran's service-connected lumbosacral strain with degenerative arthritis and IVDS has resulted in associated right lower extremity radiculopathy that results in mild incomplete paralysis.

7.  Prior to May 23, 2016, the Veteran's service-connected left shoulder labral tear did not result in limitation of motion less than shoulder level or midway between side and shoulder level.

8.  Since May 23, 2016, the Veteran's service-connected left shoulder labral tear has not resulted in limitation of motion to 25 degrees from the side.

9.  The Veteran is service connected for psychiatric, low back, bilateral lower extremity radiculopathy, left shoulder, and tinnitus disabilities; his disability rating during the entire pendency of this appeal meets the criteria for schedular consideration of TDIU.  

10.  The Veteran completed one year of college and has not been gainfully employed since 2008.    

11.  The Veteran's service-connected disabilities, particularly his PTSD with related depression, precluded his substantially gainful employment prior to November 30, 2016.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disorder, to include as secondary to the service-connected PTSD, have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for service connection for a left ankle disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).

3.  The criteria for service connection for a right upper extremity skin disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).

4.  The criteria for an initial 70 percent rating for PTSD with related depression have been met for the period prior to November 30, 2016.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.126a, 4.130, Diagnostic Code 9411 (2017).

5.  The criteria for a rating in excess of 70 percent rating for PTSD with related depression have not been met for the period beginning November 30, 2016.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.126a, 4.130, Diagnostic Code 9411 (2017).

6.  The criteria for an initial rating in excess of 20 percent for lumbosacral strain with degenerative arthritis and IVDS have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code 5243 (2017).

7.  From December 1, 2016, the criteria for a separate 10 percent rating, but no higher, for right lower extremity radiculopathy have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2017).

8.  The criteria for an initial rating in excess of 10 percent prior to May 23, 2016, and in excess of 20 percent thereafter, for left shoulder labral tear have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Codes 5003, 5201 (2017).

9.  The criteria for an award of TDIU prior to November 30, 2016, have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board acknowledges that the Veteran's service treatment records (STRs) from his second period of service are not of record.  See October 2008 memorandum.  In cases where records are lost or presumed lost, a heightened duty is imposed on the Board to consider the applicability of the benefit of the doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

II. Service connection claims

A. Applicable laws and regulations

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Certain disabilities, including cardiovascular-renal disease, are presumed to be service connected if manifested to a compensable degree within one year following service.  38 C.F.R. §§ 3.303, 3.307, 3.309.

A disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progress by a service-connected disease or injury.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.310(a), (b).

B. Heart disorder

In this case, the Board acknowledges the diagnosis of a current heart disorder; a February 2008 record shows that the Veteran had a myocardial infarction and was diagnosed with coronary artery disease.  The Board has reviewed the STRs and notes no heart treatment.  There were no cardiac complaints in his June 1981 separation examination and physical, although he did answer yes to pain or pressure in the chest in his report of medical history; he denied heart trouble.  The Veteran's February 2003 retention examination and physical also did not show any cardiac complaints.  The evidence shows hazardous environmental exposures at the Qarmat Ali Water Treatment Plan in Iraq.  See June 2014 email correspondence.  

Given the above, the remaining question for the Board is whether there is an etiological relationship, or nexus, between the current disability and service, including exposures at Qarmat; or a nexus to the service-connected PTSD.  The Veteran described having chest pain that began in 2005 at his July 2016 hearing.  A December 2014 statement shows that he related a heart disorder to his service-connected PTSD.  Evidence directly addressing the question of nexus is limited to an October 2014 VA heart conditions examination with December 2016 and December 2017 addendum opinions, and a May 2015 VA Gulf War general medical examination.  The October 2014 VA examiner, after a claims file review, opined that the Veteran's heart disorder was less likely than not related to his hazardous environmental exposures.  The same examiner, in May 2015, after a claims file review, opined that it was less likely as not related to a specific event exposure during service in Southwest Asia.  In their December 2016 opinion,, the same examiner, again after a claims file review, opined that it could not be stated without resorting to mere speculation whether a heart disorder was due to PTSD.  Their December 2017 opinion shows that it was less likely as not aggravated by PTSD.  

The Board finds that the 2014, 2015, 2016, and 2017 VA examination opinions constitute the most probative evidence of record, as, in each case, the examiner reviewed the claims file and provided detailed rationales.  There are no other medical opinions of record.  With regards to service connection as due to exposures at Qarmat, the examiner opined in 2014 that the weight of the literature did not support a causal relationship between hexavalent chromium exposure nor sulfur dioxide and ischemic heart disease (IHD).  They noted that while the literature supported a very small increase in acute IHD admissions with recent airborne hazards exposure, the weight of the literature did not support a relationship between airborne hazards exposure and IHD events distant to that exposure (i.e. months/years later).  The examiner opined that based on the available literature, the Veteran's risk from his tobacco smoking history was his greatest risk for IHD. 

In their 2015 opinion, the examiner noted that IHD represented a disease with a clear and specific etiology and diagnosis.  They opined that IHD was a known entity, and the weight of the literature, including an 2010 Institute of Medicine (IOM) report regarding Gulf War and Health, did not support a relationship between that condition and Gulf War exposures.

In their 2016 opinion, the examiner explained why they could not opine as to whether the Veteran's heart disorder was at least as likely as not due to PTSD without resorting to mere speculation.  They noted that the Veteran had been service connected for PTSD since 2008.  They also noted that he had multiple risk factors for atherosclerotic heart disease, including family history, hyperlipidemia, tobacco use, and low high-density lipoprotein (HDL), with the largest of those most likely being his tobacco use.  The examiner discussed studies that concluded that PTSD was an independent risk factor for heart disease.  However, the examiner opined that the literature was such, in their opinion, that it did not prove causation between PTSD and IHD, nor did it definitively remove the effects of the Veteran's other significant risk factors, many of which had higher relative risks for IHD than the studies involving PTSD and IHD.

The 2017 opinion shows that, with regards to aggravation, a baseline level of severity could not be established.  The examiner noted that the Veteran attributed his PTSD to experiences in 1980-1981 with symptoms first noted in 2004 and a formal diagnosis in April 2008.  The examiner noted that his IHD was not diagnosed until February 2008 and therefore, the records supported their opinion that PTSD started prior to his IHD diagnosis in February 2008.  They further opined that regardless of an established baseline, the Veteran's heart disorder was not at least as likely as not aggravated beyond its natural progression.  They reported that as noted in their 2016 opinion, the medical literature did support PTSD as a risk factor for IHD and atherosclerosis found in coronary vessels.  The examiner further opined, as noted in the 2016 opinion, that literature was such that it did not definitively prove causation between PTSD and IHD nor to an "at least as likely as not" level prove aggravation of his IHD by his PTSD, nor did it definitively remove the effects of the Veteran's other significant risk factors.

As to the Veteran's own contentions, he is competent to observe lay symptoms but does not have the training or credentials to provide a competent opinion as to a diagnosis or the onset date of such diagnosis, particularly for an internal disorder like heart disease.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  His lay contentions therefore lack probative value as compared to the VA examination opinions.

In summary, the preponderance of the evidence is against the claim for service connection for a heart disorder, and the claim must be denied.  38 U.S.C. § 5107(b).  


C. Left ankle disorder

In this case, the Board acknowledges the diagnosis of a current left ankle disorder; a sprain was diagnosed in November 2010 after the Veteran fell.  The Board has reviewed the STRs and notes that the Veteran had foot and ankle pain in July 1979.  There were no left ankle complaints in his June 1981 separation examination and physical or in his February 2003 retention examination and physical.  He sprained his ankle in April 2004.  A record in May 2004 shows that the Veteran had persistent pain.  A June 2004 post-deployment examination as well as a September 2004 report of medical assessment do not include any left ankle complaints .

Given the above, the remaining question for the Board is whether there is an etiological relationship, or nexus, between the current disability and service, specifically the in-service complaints.  The Veteran described initially injuring his ankle in 1979 and again in 2004 at his July 2016 hearing.  Evidence directly addressing the question of nexus is limited to a November 2014 VA ankle conditions examination.  The 2014 VA examiner, after a claims file review, opined that the Veteran's left ankle disorder was less likely than not related to his military service  

The Board finds that the 2014 VA examination opinion is the most probative evidence of record, as the examiner reviewed the claims file and provided a detailed rationale.  There are no other medical opinions of record.  The examiner noted that the Veteran sprained his ankle during service.  They also noted that a November 2010 record showed that he rolled his ankle and sustained a medial lateral sprain with a syndesmosis strain and a proximal fibular fracture.  They opined that that was unrelated to his ankle sprain in the service and was separate and independent of that.  The examiner reported that all the Veteran's symptoms that day were associated with that post-active service traumatic event.  They concluded that they were unable to link the current complaints to time in active service. 

As to the Veteran's own contentions, he is competent to observe lay symptoms but does not have the training or credentials to provide a competent opinion as to a diagnosis or the onset date of such diagnosis.  See Jandreau, 492 F.3d at 1377.  His lay contentions therefore lack probative value as compared to the VA examiner's opinions.

In summary, the preponderance of the evidence is against the claim for service connection for a left ankle disorder, and the claim must be denied.  38 U.S.C. § 5107(b).  

D. Right upper extremity skin disorder

In this case, the Board acknowledges the diagnosis of a current right upper extremity skin disorder; a May 2008 treatment record shows lesions that had been present for some time, with a diagnosis of possible malignancies and benign nevi/seborrheic keratoses.  Squamous cell and basal cell carcinoma were shown in October 2008.  The Board has reviewed the STRs and notes no skin complaints in his June 1981 separation examination and physical.  In his February 2003 retention examination and physical, normal skin was shown, but the Veteran reported skin diseases; psoriasis was noted.  Seborrheic keratosis was noted in August 2004; the location on the Veteran's body was not reported.  

Given the above, the remaining question for the Board is whether there is an etiological relationship, or nexus, between the current disability and service.  The Veteran described that his symptoms began in service during deployment back to the United States and that he believed it was due to hazardous environmental exposures at Qarmat at his July 2016 hearing.  Evidence directly addressing the question of nexus is limited to an October 2014 VA diseases examination with a December 2016 addendum and a May 2015 VA Gulf War general medical examination.  The October 2014 VA examiner, after a claims file review, opined that the Veteran's skin cancers were less likely than not related to his hazardous environmental exposures.  The same examiner, in May 2015, after a claims file review, opined that it was less likely as not related to a specific event exposure during service in Southwest Asia.  In their December 2016 addendum opinion, the examiner, after a claims file review, opined that the Veteran's skin disorder was less likely as not due to his military service, including sun exposure.

The Board finds that the 2014, 2015, and 2016 VA examination opinions are the most probative evidence of record, as the examiner reviewed the claims file and provided detailed rationales.  There are no other medical opinions of record.  With regard to service connection as due to exposures at Qarmat, the examiner opined in 2014 that while the literature did support the risk of irritant contact dermatitis and allergic contact dermatitis from hexavalent chromium exposure, the weight of the literature did not support a causal relationship between airborne hazards, sulfur dioxide nor hexavalent chromium exposure and skin cancers.

In their 2015 opinion, the examiner noted that the Veteran's skin cancer represented a disease with a clear and specific etiology and diagnosis.  They opined that it was a known entity and the weight of the literature, including the 2010 IOM report regarding Gulf War and Health did not support a relationship between that condition and Gulf War exposures.  

In their 2016 opinion, the examiner noted that the Veteran had psoriasis between active duty periods as noted in February 2003 records.  They opined that per the medical literature, seborrheic keratoses were common age-related conditions and associated with genetic predisposition.  The examiner further noted that they could not, without resort to mere speculation, state whether Veteran's skin cancers and actinic keratoses were due to his military service, including sun exposure during service.  The examiner reported that sun exposure was a major risk factor for later acquisition of skin cancers/actinic keratoses.  They noted that the Veteran's sun exposure was most likely significant in childhood while working for his parents on their horse farm, while working at a gas station as a teen and while in the service, and later while working as a school bus driver and setting up tents for a friend.  They noted that the Veteran denied any significant sunburns during his lifetime and they did not see sunburn treatment noted in his service treatment records.  The examiner also noted that the Veteran reported wearing long sleeves and battle gear while on active duty.  The examiner concluded that whether or not the sun exposure during childhood prior to service, casual exposure in the intervening years until his skin cancer diagnosis, or sun exposure during service caused his skin cancer, could not be stated without resorting to mere speculation.

As to the Veteran's own contentions, he is competent to observe lay symptoms but does not have the training or credentials to provide a competent opinion as to a diagnosis or the onset date of such diagnosis.  See Jandreau, 492 F.3d at 1377.  His lay contentions therefore lack probative value as compared to the VA examiner's opinions.

In summary, the preponderance of the evidence is against the claim for service connection for a right upper extremity skin disorder, and the claim must be denied.  38 U.S.C. § 5107(b).  

III. Initial rating claims

A. Applicable laws and regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  Under 38 C.F.R. § 4.45, functional loss due to weakened movement, excess fatigability, and incoordination must also be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the diagnostic codes applicable to the affected joint).  Furthermore, 38 C.F.R. § 4.59 recognizes that painful motion is an important factor of disability.  Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  Id.  38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id.; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that § 4.59 applies to all forms of painful motion of joints, and not just to arthritis).  Pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment).

B. PTSD with related depression

The Veteran is evaluated at the 50 percent rate prior to November 30, 2016, and at the 70 percent rate thereafter for PTSD with related depression under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  There is evidence to suggest that the rating of 70 percent is warranted throughout this appeal.  Id.  The Veteran was provided VA examinations in April 2008, March 2013, October 2014, and November 2016.  The symptoms shown at the November 2016 examination, and upon which the currently assigned 70 percent rating is based, are akin to those shown at other examinations.  The 2013, 2014, and 2016 examinations all showed disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The 2013 and 2016 examinations also both revealed depressed mood; anxiety; and chronic sleep impairment.  The 2008 examination also revealed a depressed mood, and showed that the Veteran had few friends; was disheveled; had poor insight regarding his PTSD; and that his symptoms significantly impacted his interpersonal life, relationship, and occupational functioning.  Treatment records have shown similar impairment.  For example, a January 2015 record showed anger; irritability; depressed mood; anxiety; and cognitive symptoms impacting memory, focus, and attention.  

Based on the similar symptoms shown during the examinations as well as in his treatment records, when affording the Veteran the benefit-of-the-doubt, the Board finds this evidence to be more clinically characteristic of the criteria for a 70 percent evaluation under DC 9411, and such evaluation is warranted.  38 C.F.R. § 4.7.  

However, the highest rating of 100 percent is not warranted.  The evidence does not establish total occupational and social impairment.  Significantly, the Veteran has maintained relationships throughout this appeal.  The examinations show that the Veteran is married; the 2013 examination shows that he had a "good relationship" with his wife.  The 2014 examination revealed that the Veteran played pool every week.  His treatment records and VA examinations have not shown symptoms contemplated by a 100 percent rating, such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name; and the intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  § 4.130, DC 9411.  No medical professional has provided any opinion indicating that the Veteran's disability results in total occupational and social impairment.  To the extent that the Veteran's PTSD with related depression impacts his employability, the Board is granting an earlier effective date for TDIU as discussed below.  

In rendering this decision, the Board has considered how the Veteran's symptoms impact his occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board has also considered the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  However, when considering the totality of the evidence, while the Veteran's symptoms are indicative of a 70 percent rating, they have not been shown to result in total occupational and social impairment.  

Consequently, the criteria for a 70 percent rating, but no higher, have been met.  In making this determination, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

C. Lumbosacral strain with degenerative arthritis and IVDS

A 20 percent evaluation is available for IVDS under 38 C.F.R. § 4.71a, Diagnostic Code 5423 based on limitation of motion where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Even higher ratings are warranted for greater degrees of symptomatology.  Associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code. 

Alternatively, Diagnostic Code 5243 provides for ratings based on incapacitating episodes.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Even higher ratings are warranted for longer durations of incapacitating episodes.  An incapacitating episode is defined as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician. 
The assigned 20 percent evaluation for the Veteran's low back disorder fully contemplates all muscle spasm and gait symptoms, as well as all motions other than flexion; these need not be further discussed here.  The evidence of record, including November 2014, April 2015, and December 2016 VA back conditions examinations, consistently indicate forward flexion to greater than 30 degrees.  Even with considering pain on motion, flexion has not approximated limitation to 30 degrees or less.  The 2016 examination also meets the requirements of Correia and still does not show forward flexion to 30 degrees or less.  There is no evidence of favorable ankylosis of the entire thoracolumbar spine or incapacitating episodes (doctor-prescribed bedrest) having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  There accordingly exists no basis for an underlying low back disorder rating in excess of 20 percent.  38 C.F.R. § 4.71, Diagnostic Code 5243.  

The remaining question for the Board becomes whether there exist associated objective neurologic abnormalities for which separate compensable evaluations might be warranted.  The Veteran is already in receipt of a 10 percent rating for left lower extremity radiculopathy; he did not appeal that rating assigned.  His July 2016 hearing testimony does not indicate that a higher rating for that radiculopathy is sought.  However, the evidence does show that the Veteran also has right lower extremity radiculopathy.  Although the 2014 and 2015 examinations only showed left lower extremity radiculopathy, the 2016 examiner specifically diagnosed mild right lower extremity radiculopathy affecting the sciatic nerve.  That examination showed normal muscle strength testing; hyperactive with clonus knee reflexes and normal ankle reflexes; normal sensory examination; and negative straight leg raise testing.  The Veteran also had mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness.  The same sensory symptoms were shown for the left lower extremity.  Accordingly, the Board concludes that an initial 10 percent rating contemplating mild incomplete paralysis for right lower extremity radiculopathy under Diagnostic Code 8520, which evaluates impairment from paralysis of the sciatic nerve, is warranted.  An even higher rating is not warranted, as the 2016 examination does not reflect symptomatology approximating moderate incomplete paralysis.  As already noted, the Veteran's symptoms were reported to be mild, and the examiner specifically opined that the Veteran's radiculopathy was mild.  Aside from the bilateral lower extremity radiculopathy, no other associated neurologic abnormalities have been shown, nor did the Veteran testify as to such at his 2016 hearing.  

The overall evidence of record does not show symptomatology warranting an initial rating in excess of 20 percent for the low back disability; however, a separate 10 percent rating, but no higher, from December 1, 2016, the date of the VA examination, for right lower extremity radiculopathy is warranted.  In making this determination, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette, supra.

D. Left shoulder labral tear

The Veteran is right-arm dominant.  A minimum compensable evaluation of 10 percent is available for degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003 when limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes for each such major joint affected by limitation of motion.  The highest evaluation of 20 percent is warranted when there is X-ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  A minimum compensable evaluation of 20 percent for the minor extremity is available for limitation of motion of the arm under 38 C.F.R. § 4.71a, Diagnostic Code 5201, when motion is limited to shoulder level or to midway between side and shoulder level.  The highest 30 rating is warranted when motion is limited to 25 degrees from side.  Normal range of motion for the shoulder is flexion to 180 degrees; abduction to 180 degrees; external rotation to 90 degrees; and internal rotation to 90 degrees.  38 C.F.R. § 4.71 Plate I.  

The assigned 10 percent evaluation for the Veteran's left shoulder disorder prior to May 23, 2016, fully contemplates limitation of motion that is noncompensable under Diagnostic Code 5201.  The evidence of record prior to May 23, 2016, including November 2014 and April 2015 VA shoulder and arm conditions examinations, consistently indicate that the Veteran did not have limitation of motion less than shoulder level or midway between side and shoulder level.  Even with considering pain on motion, limitation has not approximated that contemplated for by a 20 percent rating.  The currently assigned 20 percent evaluation from May 23, 2016, fully contemplates limitation of motion to shoulder level or to midway between side and shoulder level.  The evidence of record, including a December 2016 VA shoulder and arm conditions examination, has not shown limitation of motion to 25 degrees from the side.  The 2016 examination also meets the requirements of Correia and still does not show limitation of motion warranting a 30 percent rating.  There accordingly exists no basis for an underlying left shoulder rating in excess of 10 percent prior to May 23, 2016, and in excess of 20 percent thereafter.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5201.  Also, at no point during this appeal has there been evidence of ankylosis of scapulohumeral articulation (Diagnostic Code 5200), impairment of the humerus (Diagnostic Code 5202), or impairment of the clavicle and scapula (Diagnostic Code 5203).

In making this determination, the Board acknowledges that at the July 2016 hearing, the Veteran's representative asserted that a higher rating on an extraschedular basis was warranted.  The Board finds that referral for an extraschedular rating is not warranted.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  In exceptional cases where evaluations provided by the Rating Schedule are found to be inadequate, an extraschedular evaluation may be assigned that is commensurate with the Veteran's average earning capacity impairment due to the service-connected disorders.  38 C.F.R. § 3.321(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has provided a three-pronged test for determining whether extraschedular consideration is warranted.  Thun v. Peake, 22 Vet App 111, 114 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Here, though, no such special referral or consideration is warranted since the regular schedular standards applied in this case adequately describe and provide for the Veteran's left shoulder symptoms and consequent disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  38 C.F.R. § 4.1.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the Rating Schedule would not adequately compensate him for his service-connected disability.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  As such, special referral for extraschedular consideration is not warranted in this instance.  

Next, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for his disabilities that can be attributed only to the combined effect of multiple service-connected conditions.  Thus, no basis for referring the case for an extraschedular consideration is presented in this case.

IV. TDIU 

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).  The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341(a).  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  

In the current appeal, service connection has been granted for psychiatric, low back, bilateral lower extremity, left shoulder, and tinnitus disabilities.  As a result of the Board's grant of an initial 70 percent rating for PTSD, the Veteran met the schedular criteria for consideration under 38 C.F.R. § 4.16(a) prior to November 30, 2016, the date on which TDIU was effectuated.  

When affording the Veteran the benefit-of-the-doubt, the evidence supports a finding that his service-connected disabilities, particularly his PTSD with related depression, have rendered him unemployable throughout this appeal.  The January 2018 rating decision awarding a TDIU shows that such was based on upon the increase in the Veteran's PTSD disability, as well as the combined effects of his left shoulder and back conditions.  For the reasons set forth above, the Board has granted the 70 percent rating throughout this appeal.  

In this case, as shown in an April 2013 VA Form 21-8940, "Veterans Application for Increased Compensation Based on Unemployability," the Veteran last worked full-time as a bus driver in February 2008.  He completed one year of college and had no additional training or education.  The 2008 VA PTSD examination suggests that the Veteran's physical condition rendered him unemployable; however, the examination also shows that the Veteran's PTSD with related depression symptoms significantly impacted his occupational functioning and that he was considered to have significant PTSD.  The 2013 VA PTSD examination shows that his symptoms include difficulty in establishing and maintaining effective work relationships, as well as difficulty in adapting to stressful circumstances, including work or a worklike setting.  This examination also shows that the Veteran's PTSD with related depression signs and symptoms would cause moderate to severe impairment if he were currently employed.  The 2014 VA PTSD examiner opined that the Veteran would be able to work in a loosely supervised environment that had minimal interactions with the public.  The 2016 VA PTSD examiner opined that the Veteran most likely would have periodic difficulty sustaining attention for complex instructions and job task completion.  They also opined that the Veteran likely would have difficulty with anger control on a job and would be best suited for a job where he worked alone with loose supervision.  They noted that the Veteran had had significant difficulty interacting with others in public due to poor anger control related to PTSD.

In this case, both the 2014 and 2016 examinations shows that the Veteran would only be employable in loosely supervised positions.  The 2008 examination shows that the Veteran's PTSD with related depression was significant, while the 2013 examination revealed symptoms of difficulty with work relationships and in adapting to stressful circumstances.  The level of impairment attributable to the Veteran's PTSD with related depression has been similar throughout this appeal.  Notwithstanding the Veteran's nonservice-connected physical impairments, in light of the Veteran being found unemployable from the time his PTSD with related depression was initially increased to 70 percent disabling, as the Board has found that the 70 percent rating is warranted throughout this appeal, it follows that the award of a TDIU is also warranted.  In light of the above, the claim is thus granted.  38 U.S.C. § 5107(b).  


ORDER

Entitlement to service connection for a heart disorder, to include as secondary to the service-connected PTSD, is denied.

Entitlement to service connection for a left ankle disorder is denied.

Entitlement to service connection for a right upper extremity skin disorder is denied.

Entitlement to an initial 70 percent rating for PTSD is granted for the period prior to November 30, 2016, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 70 percent for PTSD is denied for the period beginning November 30, 2016.

Entitlement to an initial rating in excess of 20 percent for lumbosacral strain with degenerative arthritis and IVDS is denied.

Entitlement to a separate 10 percent rating for right lower extremity radiculopathy is granted for the period beginning December 1, 2016, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial rating in excess of 10 percent prior to May 23, 2016, and in excess of 20 percent thereafter, for left shoulder labral tear is denied.

Entitlement to TDIU prior to November 30, 2016, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

A remand is necessary for the remaining claim.  The evidence suggests that the Veteran may have had a preexisting respiratory disability prior to service.  His February 1978 enlistment examination shows that a history of childhood asthma was reported; the Veteran denied having current asthma.  The Veteran was provided a VA respiratory conditions examination in October 2014.  In providing a negative nexus opinion, the examiner noted the Veteran's report of childhood asthma.  The examiner noted that the Veteran was presumed to have been in sound health at entry to service, but that previously diagnosed asthma that had become quiescent could be reactivated later in one's life.  However, the examiner's opinion did not address the clear and unmistakable standard in whether a disability preexisted service; and, if, so, whether it was aggravated by service.  As such, the Board concludes that an addendum medical opinion is necessary.   

Accordingly, the case is REMANDED for the following action:

1.  In accord with the provisions of 38 C.F.R. § 3.159(c)(1), make efforts to obtain all records identified by the Veteran.

2.  Obtain an addendum medical opinion from the October 2014 VA respiratory conditions examiner (or, if unavailable, from a medical professional with appropriate expertise) to determine the etiology of any diagnosed respiratory disorder.  The examiner is requested to review the record and offer opinions that address the following:  

(a) Is there clear and unmistakable evidence (obvious, manifest, and undebatable) that any currently diagnosed respiratory disorder preexisted any period of the Veteran's active service (August 1978 to July 1981, from March 1992 to July 1993, and from February 2003 to October 2004).  A complete rationale should be given for all opinions and conclusions expressed.

(b) If so, state whether there is clear and unmistakable evidence that the preexisting respiratory disability WAS NOT aggravated (i.e., permanently worsened) during service; or whether, it is clear and unmistakable that any increase in service was due to the natural progress of the disorder.  A complete rationale should be given for all opinions and conclusions expressed.

(c) If any respiratory disability is NOT found to clearly and unmistakably exist prior to any period of the Veteran's service, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that it is related to the Veteran's active service, to include exposures at Qarmat Ali Water Treatment Plan in Iraq and during his service in Southwest Asia during the Gulf War.  A complete rationale should be given for all opinions and conclusions expressed.
3.  After the completion of the instructions of paragraphs 1 and 2 and any other development deemed necessary, furnish the Veteran and his representative with a Supplemental Statement of the Case and give him an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


